Citation Nr: 1515294	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-18 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for cancer of the right vocal cord (claimed as esophageal cancer) as a result of exposure to ionizing radiation.

2. Entitlement to service connection for prostate cancer as a result of exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Son

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to January 1946.

This case comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied claims of entitlement to service connection for prostate cancer and cancer of the right vocal cord.  By filing a notice of disagreement, the Veteran appealed both rulings to the Board.  He later mailed a request to "reopen" both claims, and the RO responded to that request by sending him a letter with information about the requirement that new and material evidence be submitted before VA may reopen a previously denied final decision.  See 38 C.F.R. § 3.156(a) (2014).  It is clear from the claims file, however, that the Veteran filed a notice of disagreement with respect to both of his claims within one year of April 2010 and that he perfected his appeal by filing his VA Form 9 (substantive appeal) within sixty days after the issuance of the statement of the case.  Accordingly, the April 2010 decision is not final and the Veteran is not required to submit new and material evidence before his claims can be considered on their merits. 

In January 2015, the Veteran and his son testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.  To give the Veteran the opportunity to submit additional medical evidence, the record remained open for sixty days after the hearing.  Both before and after the hearing, the Board received additional medical evidence from the Veteran, which was not part of the claims file when the RO most recently adjudicated the case in June 2012.  At the hearing, the Veteran, through his representative, waived his right to have the agency of original jurisdiction consider this evidence before the Board renders a decision.  See 38 C.F.R. § 20.1304(c) (2014).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was exposed to ionizing radiation in service. 

2. The preponderance of the evidence is against finding that cancer of the right vocal cord is related to the Veteran's active military service or events therein, to include exposure to ionizing radiation.

3. The preponderance of the evidence is against finding that prostate cancer is related to the Veteran's active military service or events therein, to include exposure to ionizing radiation.


CONCLUSIONS OF LAW

1. Cancer of the right vocal cord was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2014).

2. Prostate cancer was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. § 5103  and 5103A have been met. There is no issue as to providing an appropriate application form or with respect to the completeness of the application. VA notified the Veteran in January 2009 of the information and evidence needed to substantiate and complete both of the claims now on appeal, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, obtaining an appropriate medical opinion.  For the reasons discussed below, the Board finds that the evidence is adequate to make a determination on the claim.

In response to a request for the Veteran's service personnel records, the National Personnel Records Center indicated that some of these records were "fire-related" (i.e., destroyed or damaged by a 1973 fire at that facility).  The records the RO did obtain include copies of service treatment records, with the reports of medical examinations prepared at the time of his enlistment in the Army and at the time of his discharge.  The RO also obtained a copy of certain discharge documents, which verify the Veteran's service in an Army unit which participated in the United States military occupation of Japan after the explosion of atomic bombs over Hiroshima and Nagasaki in August 1945.  Significantly, the Veteran does not allege that either of his cancers had their onset in service.  Rather, he argues that his cancers are related to his inservice radiation exposure.  As the Veteran's inservice radiation exposure is conceded the only remaining questions are whether cancer of the vocal cord and cancer of the prostate are related to that exposure.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

Service Connection

Service connection for disabilities that are claimed to be the result of exposure to ionizing radiation can be demonstrated in three different ways.  First, there is a rebuttable presumption of service connection for radiation-exposed veterans who later develop one of the diseases listed in 38 C.F.R. § 3.309(d).  VA has determined that a positive association exists between the listed diseases and radiation exposure.  The diseases for which presumptive service connection is available to radiation-exposed veterans include many types of cancer, but the list does not include either prostate or vocal cord cancers.  See 38 C.F.R. § 3.309(d)(2).  

Esophageal cancer is listed in 38 C.F.R. § 3.309(d) and the Veteran first characterized his claim as one of entitlement to service connection for esophageal cancer.  One of the physicians involved in the treatment of the appellant's cancer, however, clarified his diagnosis in a treatment note dated April 2011: "Patient seen today for discussion of possible disability with regards to his military service.  He is trying to link his laryngeal cancer with radiation exposure in post World War II Japan.  Have discussed this with his attorney and the criteria for disability is carcinoma of the esophagus or carcinoma of the pharynx.  Unfortunately, he had neither one."  There is no diagnosis of esophageal cancer anywhere in the treatment records in the claims file.  The RO therefore recharacterized the Veteran's claim as one for compensation benefits for cancer of the right vocal cord.  The Veteran apparently agreed with this assessment; in his substantive appeal and notice of disagreement he characterized the issue as entitlement to "service connection for cancer of the right vocal cord (claimed as esophageal cancer) as a result of exposure to ionizing radiation . . . ."

Service connection may also be established if a radiation-exposed veteran develops a "radiogenic disease" - one that may be induced by ionizing radiation.  A radiogenic disease can be either one of the diseases listed at 38 C.F.R. § 3.311(b) or an unlisted disease, if competent scientific or medical evidence establishes that the claimed condition is a radiogenic disease and if VA's Under Secretary for Benefits determines that a relationship, in fact, exists between the disease and the veteran's radiation exposure in service.  Prostate cancer is considered to be a "radiogenic disease."  See 38 C.F.R. § 3.311(b)(2).  The regulation also defines "radiogenic disease" to include "[a]ny other cancer", which means that cancer of the right vocal cord is also a radiogenic disease.  

The third method of establishing service connection for a claimed disability based on exposure to ionizing radiation is direct proof that radiation caused the claimed disability.  Direct service connection may be established by competent evidence establishing that medical nexus exists between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  "[T]his route includes the difficult burden of tracing causation to a condition or event during service."  Id.

The provisions of 38 C.F.R. § 3.311 provide instructions on the development of claims based on exposure to ionizing radiation.  This regulation requires that a radiation dose assessment be completed if a radiogenic disease first became manifest after service; the radiogenic disease was not manifest to a compensable degree within the presumptive periods specified in either 38 C.F.R. §§ 3.307 or 3.309; and the claimant contends that the disease is a result of ionizing radiation in service.  VA must request radiation dose information in all claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 3.311(a)(2).

According to private medical treatment records obtained by the RO, the Veteran was diagnosed with prostate cancer in 2002.  In 2004, he was diagnosed with squamous cell carcinoma of the vocal cord.  His physicians successfully treated both disorders with radiation therapy.  Treatment notes from April 2009 indicated there was no evidence of cancer recurrence in either the prostate or larynx.   The Veteran attributes both cancers to his exposure to radiation in Japan in late 1945.

Pursuant to 38 C.F.R. § 3.311(a)(2), the RO requested radiation dose information from the Defense Threat Reduction Agency, which obtained surviving Army records and collected additional information from the Veteran.  After comparing the Veteran's statements with Army records and known historical and technical information, the Defense Threat Reduction Agency prepared a "Scenario of Participation and Radiation Exposure" in October 2009.  According to this document, the Veteran arrived in Japan from the Philippine islands on October 28, 1945.  The next day he reached Omura, Japan which is approximately ten miles from Nagasaki.  He remained in Omura until December 22, 1945 when he travelled to a replacement depot en route to the United States, where he was discharged in January 1946.  Based on known information about Japan's transportation system in December 1945, the dose assessment concluded that the Veteran's train likely passed through Hiroshima on its way to the replacement depot.  

The exposure assessment was based on several "worst case" assumptions in order to avoid the risk of underestimating the severity of the Veteran's radiation exposure.  For example, the dose estimate assumed that the Veteran performed all of his assigned duties at the "hottest" spot in the "hypocenter" in the city of Nagasaki or in the downwind fallout area of the Nishiyama reservoir every day that he was stationed at Omura from October 29 to December 22, 1945.  The dose assessment further assumed that, on December 23, 1945, the Veteran worked 8 hours at the hypocenter in Hiroshima or in the fallout area downwind from where the Hiroshima bomb exploded.  The assessment assumed that the Nishiyama reservoir was the sole source of the Veteran's drinking water and that the contaminants which fell on the reservoir were completely dissolved in the water and available for consumption.  A copy of the radiation exposure scenario was mailed to the Veteran.  

The claims file includes two slightly different versions of the Veteran's response to the radiation exposure scenario.  On each copy, the Veteran signed to indicate that he had an opportunity to review the scenario in October 2009.   Both copies include a date stamp showing receipt by the Defense Threat Reduction Agency, also in October 2009.   On one of the copies, the Veteran signed to indicate that he had the opportunity to review the scenario and he checked a box indicating that he agreed that the "scenario fully includes my best and most current representations regarding the details of my participation" in the U.S. occupation forces in Japan and that "I have no additional information to provide."  

On the second copy, the Veteran checked the box indicating that the scenario included the best and most current representations regarding the Veteran's participation, and he also checked a second box indicating that "I do not agree with the above scenario for the following reason(s), which should be considered in my dose assessment . . . ."  There is nothing written in the blank space beneath this preprinted text.  But the file includes two written statements from the Veteran dated December 2009.  According to the first document, "I believe that your records previously given to me are quite accurate.  I don't think I have anything to add, except to add a statement of my activities that I have enclosed."

The language above apparently refers to a longer typewritten letter, also dated December 2009, in which the Veteran gave the names of nine soldiers who were with him in Omura and Nagasaki.  The Veteran explained that he patrolled "all of the areas on a daily basis by open truck or on foot."  He also wrote that during his time in Japan his medical condition was not good.  The letter mentions complaints of ear, nose and throat problems.  According to the Veteran, ear, nose and throat problems continued after his discharge from the Army.  The letter identifies prostate and vocal cord cancer as his "two big problems" relating to radiation.  He identified the dates of radiation treatment for prostate cancer as November 2002 to January 2003.  For vocal cord cancer, he received similar treatment in February and March 2004.  The Veteran also wrote, "I was assigned daily duties from October 29 to December 22, 1945 at the hottest spot in Hypocenter or in the downwind fallout area in the vicinity of the Nishiyama reservoir."  It is possible that this language merely reflects the Veteran's endorsement of the "worst case" assumptions behind the radiation dose estimate, rather than an actual claim that all of his duties took place in these locations.  Otherwise, the statement might conflict with the Veteran's own claim that he patrolled "all areas" on foot or in an open truck.  The important thing is that the radiation assessment was based on the assumption that all of the Veteran's duties took place in these locations.  For this reason, the Board does not find in the Veteran's supplemental statements any significant disagreements with the assumptions behind the Defense Threat Reduction Agency's radiation exposure scenario.  

Based on the radiation exposure scenario, the Defense Threat Reduction Agency issued a report in November 2009 estimating the maximum possible radiation doses the Veteran might have received when on active duty in Japan.  The estimate includes measurements of doses for different kinds of radiation.  All of the dose estimates were less than one rem.  According to the November 2009 report, the Veteran's total external gamma dose was 0.107 rem.  His "upper bound total external gamma dose" was 0.322 rem.  The report further indicated that, "None of the troops participating in the occupation of Japan received a dose of neutron radiation."

In January 2010, the Director of the Compensation and Pension Service sent the estimates calculated by the Defense Threat Reduction Agency to the Under Secretary for Health, along with a request for a medical opinion on whether the Veteran's prostate cancer and squamous cell carcinoma of the right vocal cord were the results of in-service radiation exposure.   The Board notes that there is a discrepancy between the dose estimates in the Defense Threat Reduction Agency Report and those used in the Director's January 2010 memorandum.  Specifically, the Compensation and Pension Service assumed that the appellant had greater exposure to neutron radiation than reported by the Defense Threat Reduction Agency.

In this regard the second measurement in the January 2010 memorandum (0.322 rem) is designated "external neutron dose" instead of "upper bound external gamma dose."  Recall that the Defense Threat Reduction Agency concluded that 0.322 rem represented the upper bound total external gamma dose and that the November 2009 report found that none of the U.S. troops in Japan received a dose of neutron radiation.  All of the other radiation dose estimates listed in the January 2010 request for a medical opinion accurately reflect the figures provided by the Defense Threat Reduction Agency in November 2009.

Responding on behalf of the Under Secretary, the Director of Radiation and Physical Exposures, who is a physician, wrote a memorandum to the Director of the Compensation and Pension Service in February 2010.  Her opinion was based on the radiation dose assessment provided by the Director of the Compensation and Pension Service, including the statement that the Veteran received an external neutron dose of 0.322 rem.  Based on these estimates, the Director of Radiation and Physical Exposures used a computer program - the Interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health - to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancers.  According to the Director's medical opinion, "The Program calculated a 99th percentile value for the total probability of causation of 1.18%  (see attachments)."

The attachments mentioned in the February 2010 medical opinion include two documents labelled "Summary Report Interactive RadioEpidemiological Program Probability of Causation Results."  There is a report for each of the Veteran's cancers; one is labelled "vocal cord" and the other is labelled "prostate."  At the bottom of each report is table showing the information the Director entered into the program to determine her causation probability estimates.  This table indicates that the probability estimates in her medical opinion are based, in part, on the assumption that the Veteran received a 0.322 rem dose of neutron radiation.  Relying on the medical opinion, the Director of the Compensation and Pension Service wrote to the RO, indicating that "there is no reasonable possibility the veteran's prostate cancer and [squamous cell carcinoma] of the right vocal cord are the result of exposure to ionizing radiation during military service."  

The Board has considered the evidence submitted by the Veteran.  A physician in private practice wrote a letter in January 2013 indicating that: "It is my feeling that any type of cancer can be induced by radiation exposure and the patient does report that he had unusual radiation exposure at the end of World War II having been in Japan shortly after the nuclear weapons were deployed.  I am writing this in support of the possibility that the cancer he had could have been caused by the radiation."  After the hearing in this case, the Veteran submitted a January 2015 treatment record of a VA physician,  who wrote that "veteran was assigned daily duties at Nagasaki at the hottest spot in the hypocenter or in the downwind fallout area in the vicinity of the Nishiyama Reservoir.  Apparently veteran was working 8 hours per day in Hiroshima and Nagasaki as a medical aidman in a medical Battalion, Army.  Veteran has a 50/50 chance that his prostate cancer is due to the radiation exposure at Hiroshima and [N]agasaki, Japan while working as active duty at the time that the nuclear bomb was dropped.  Apparently [V]eteran was not having proper equipment like gloves, mask, special wear."

It is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). In assessing medical opinions, the failure of a physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In this case, the Board finds the most persuasive medical evidence preponderates against both claims for service connection.  In spite of its apparent reliance on a transcription error in the January 2010 memorandum of the Director of the Compensation and Pension Service, the Board finds that the February 2010 medical opinion is especially probative.  The opinion was based on specific dose estimates provided by the Defense Threat Reduction Agency.  As noted above, these dose estimates were based on the Veteran's statements, operational reports, service records, and standard scientific methodology.  The Board finds that the erroneous use of a neutron exposure of 0.322 rem in calculating the probability estimates was harmless error because that assumption had the effect of producing estimates reflecting more radiation exposure than the Veteran actually received.  Despite overestimating the Veteran's radiation exposure, the Director of Radiation and Physical Exposures nevertheless concluded that there was a very small likelihood, specifically there was a 1.18% chance, that he was exposed to radiation intense enough to cause his prostate and vocal cord cancers.  Moreover, the assumptions used by the Defense Threat Reduction Agency in calculating the dose estimates were designed to afford the maximum benefit of the doubt to the Veteran and to ensure the reported doses were not less than actual doses. The February 2010 medical opinion was also based on epidemiologic modeling designed specifically to determine the likelihood that ionizing radiation was the cause of cancer in a particular case.  The Director of Radiation and Physical Exposures is a physician with special expertise in this area.  For these reasons, the Board finds that her opinion deserves considerable weight.

The opinions of the Veteran's physicians are afforded limited weight, and the Board does not find them as persuasive as the February 2010 medical opinion.  The January 2013 letter indicates only  "the possibility that the cancer he had could have been caused by the radiation."  Cf. Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for awarding service connection).  The January 2015 treatment record does suggest that the Veteran's physician holds his opinion to the necessary degree of legal certainty.  Nevertheless, most of the probative value of a medical opinion comes from its reasoning.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008).  The January 2015 physician did not perform any sort of radiation dose assessment.  Nor did he recognize or address the dose estimate assessment report prepared by the Defense Threat Reduction Agency.  The principal reason offered to justify the physician's opinion is the Veteran's statement that he was "assigned daily duties at Nagasaki at the hottest spot in the hypocenter or in the downwind fallout area in the vicinity of the Nishiyama Reservoir."  Yet the Defense Threat Reduction Agency made precisely this assumption when calculating radiation dose estimates for the Veteran in November 2009.  Unlike the opinion of the Director of Radiation and Physical Exposures, the January 2015 opinion is not based on any epidemiological modelling.  

In his substantive appeal, the Veteran made a separate criticism of the information used by the RO in its denial of his claims: "The dose rates in the decision seem to be from one exposure and not two exposures.  I was in both Hiroshima and Nagasaki."  The Board disagrees with this argument, because the radiation exposure scenario specifically assumed that the Veteran's train passed through Hiroshima on his way back to the United States and that he performed 8 hours of work that day at the areas of greatest radiation exposure in the city of Hiroshima. 

Most of the Veteran's remaining statements relate to his prostate and vocal cord cancer symptoms, and not to the separate question of whether either disease is the result of in-service radiation exposure.  In his substantive appeal, he wrote that service connection should be granted because he was not exposed to ionizing radiation after leaving service.  But this argument assumes that prostate and vocal cord cancer are unlikely to occur in any person for any reason other than radiation exposure.  None of the medical evidence supports that assumption.  The Veteran is competent to testify to his observations, and his in-service exposure to ionizing radiation is conceded.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  But on the question of whether his prostate and vocal cord cancers are related to radiation exposure, the specific, reasoned opinion of the Director of Radiation and Physical Exposures is of greater probative weight than the more general assertions of the Veteran.  

The Board does not intend to suggest that the Veteran is not sincere in his belief that his cancers are causally related to radiation exposure in service.  Furthermore his statements relating to his participation in the U.S. occupation of Japan are competent and credible.  Nevertheless, the weight of the most probative evidence demonstrates that the Veteran's prostate and vocal cord cancers did not manifest in service or for many years thereafter, and there is no relationship between either cancer and his in-service radiation exposure.  Accordingly, the preponderance of the evidence is against entitlement to service connection. 

Because the preponderance of the evidence is against both claims, the doctrine of reasonable doubt does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The claims are denied.


ORDER

Entitlement to service connection for cancer of the right vocal cord (claimed as esophageal cancer), and prostate cancer, each claimed as a result of exposure to ionizing radiation, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


